
	
		II
		111th CONGRESS
		2d Session
		S. 3889
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Baucus (for himself,
			 Mr. Bennet, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Armed Services
		
		A BILL
		To extend the deadline for the submittal of claims for
		  retroactive stop-loss special pay compensation for members and former members
		  of the Armed Forces.
	
	
		1.One-year extension of
			 deadline for submittal of claims for retroactive stop-loss special pay
			 compensation for members and former members of the Armed ForcesSection 310(b) of the Supplemental
			 Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1871) is amended by
			 striking 1 year both places it appears and inserting 2
			 years.
		
